          Case 3:19-cv-00161-CWR-LRA Document 1 Filed 03/01/19 Page 1 of 9



                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF MISSISSIPPI
                                     NORTHERN DIVISION


JOHN K. BURKS, INDIVIUDALLY AND
ON BEHALF OF ALL OTHER
WRONGFUL DEATH BENEFICIARIES
OF KEJONCEE BURKS, DECEASED                                                          PLAINTIFF

VS.                                                                    3:19-cv-161 CWR-LRA
                                                     CIVIL ACTION NO. __________________

B & W ENTERPRISES, LLC;
WILLIAM WOODYARD, INDIVIDUALLY;
LABRIEA ROBBINS, INDIVIDUALLY;
AND JOHN DOES 1-5                                                                DEFENDANTS


                         NOTICE OF REMOVAL OF DEFENDANTS
                   B & W ENTERPRISES, LLC AND WILLIAM WOODYARD


TO:    Gerald Mumford
       The Mumford Law Firm, PLLC
       P.O. Box 683
       Jackson, MS 39205

       J. Ashley Ogden
       James W. Smith, Jr.
       Ogden & Associates, PLLC
       500 East Capitol Street, Suite 3
       Jackson, Mississippi 39201

       Zack Wallace
       Hinds County Circuit Clerk
       P.O. Box 327
       Jackson, MS 39205

       You are hereby notified that Defendants B & W Enterprises, LLC and William Woodyard give

Notice of Removal of this civil action from the Circuit Court of Hinds County, Mississippi, First Judicial

District to the United States District Court for the Southern District of Mississippi, Northern Division.

In support of removal, Defendants respectfully state as follows:


                                                1
                Case 3:19-cv-00161-CWR-LRA Document 1 Filed 03/01/19 Page 2 of 9



                                       I. JURISDICTION AND VENUE

       1.          On November 26, 2018, Plaintiff John K. Burks (hereinafter “Plaintiff”), filed his

Complaint in the civil action styled John K. Burks, Individually and on Behalf of All Other Wrong Death

Beneficiaries of Kejoncee Burks, Deceased versus B & W Enterprises, LLC; William Woodyard,

Individually; Labriea Robbins, Individually; and John Does 1-5; Cause No. 18-675, in the Circuit Court

of Hinds County, Mississippi, First Judicial District.

       2.          This Court has jurisdiction of this civil action pursuant to 28 U.S.C. §§ 1331, 1332, 1441,

and 1446.

       3.          The United States District Court for the Southern District of Mississippi, Northern

Division is the proper venue for this matter since the matter is removed from the Circuit Court of Hinds

County, Mississippi.

       4.          Defendant B & W Enterprises was served with process on February 6, 2019, and

therefore, less than thirty (30) days, as calculated under applicable law, has elapsed since it was served

with process.

       5.          Defendant William Woodyard was served with process on February 1, 2019, and therefore

less than thirty (30) days, as calculated under applicable law, has elapsed since he was served with

process.

       6.          This Notice of Removal has been filed within one (1) year after commencement of the

action to be timely within the provisions of 28 U.S.C. § 1446(b).

                           II. DIVERSITY OF CITIZENSHIP JURISDICTION

           7.      This action is properly removed to this Court pursuant to 28 U.S.C. §§ 1332 and 1441,

since the proper parties to this matter are of entirely diverse citizenship, and the amount in controversy

exceeds $75,000.00, exclusive of interest and costs.



                                                    2
             Case 3:19-cv-00161-CWR-LRA Document 1 Filed 03/01/19 Page 3 of 9




        8.      Plaintiff, John K. Burks is a resident citizen of Madison County, Mississippi. See

Exhibit “A,” Circuit Court File, Complaint at ¶ 1.

        9.      Defendant B & W Enterprises, LLC is a limited liability company, organized in the state

of Arkansas, with its principal place of business in Star City Arkansas. See Exhibit “A,” Circuit Court

File, Complaint at ¶ 2. See also, Entity Details from Arkansas Secretary of State, Exhibit B. Michael

Booker and Justin Witcher are the sole members of B & W Enterprises, LLC. Both are resident citizens

of Star City, Arkansas.

        10.     Defendant William Woodyard is a resident citizen of Lincoln County, Arkansas. See

Exhibit “A,” Circuit Court File, Complaint at ¶ 3.

        11.     At the time of the filing of the Complaint, Defendant Labriea Robbins is alleged to be a

citizen of Hinds County, Mississippi. (Defendants believe that Robbins is not a citizen of Hinds County

and do not waive any rights to a future Motion for Change of Venue). However, as shown herein,

Robbins was joined by Plaintiff without any purpose to prosecute the action in good faith against her.

Further the Plaintiff has no possible basis for recovery against Robbins. Therefore, Robbins was

improperly joined in this action solely in order to defeat diversity of citizenship jurisdiction in this

matter. Accordingly, Robbins must be disregarded for purposes of determining diversity of citizenship

jurisdiction under 28 U.S.C. § 1441.

                                         Standard for Removal

        12.     The removing party must show an “(1) actual fraud in the pleading of jurisdictional facts,

or (2) inability of the plaintiff to establish a cause of action against the non-diverse party in state

court.” Travis v. Irby, 326 F.3d 644, 6646-7 (5th Cir. 2003). In the latter situation, "the test for

[improper] joinder is whether the defendant has demonstrated that there is no possibility of recovery by




                                                 3
          Case 3:19-cv-00161-CWR-LRA Document 1 Filed 03/01/19 Page 4 of 9




the plaintiff against an in-state defendant, which stated differently means that there is no reasonable

basis for the district court to predict that the plaintiff might be able to recover against an in-state

defendant.” Smallwood v. Illinois Cent. R. Co., 385 F.3d 568, 573-74 (5th Cir. 2004). Generally, a court

should "conduct a Rule 12(b)(6)-type analysis . . . to determine whether the complaint states a claim

under state law against the in-state defendant." Id. at 573. However, where a plaintiff has omitted or

misstated “discrete facts that would determine the propriety of joinder,” the district court may “pierce

the pleadings and conduct a summary inquiry” to determine whether a non-diverse defendant has been

improperly joined. Id.

                                Improper Joinder of Labriea Robbins

        13.    Critical facts regarding the subject accident are omitted from Plaintiff’s complaint and the

Court should consider them. At the time of the accident, Plaintiff’s decedent, Kejoncee Burks, was an

unlicensed 13-year-old minor, driving a vehicle owned by Defendant Labriea Robbins, with Robbins’

permission, while Robbins was sitting in the front passenger seat. See accident report, Exhibit C.

Defendants are informed that Labriea Robbins is a relative of Kejoncee Burks and, at the time of the

accident, Robbins and Burks were members of the same household, residing at the same address.

See Accident Report, Exhibit “C” (Note - Kejoncee Burks is mistakenly referred to as Keyjohnson

Burks in the Accident Report). This Court, when conducting an improper joinder analysis, is permitted

to pierce the pleadings in cases where a has pled insufficient facts to make out a plausible claim for

relief as to the in-state defendant. Gray v. Border Express Servs., Ltd., 2012 U.S. Dist. LEXIS 614, *13,

2012 WL 12385.




                                                4
           Case 3:19-cv-00161-CWR-LRA Document 1 Filed 03/01/19 Page 5 of 9




        14.    In the recitation of the facts of the accident, Plaintiff makes no mention of Labriea

Robbins except to note that Kejoncee Burks was driving her vehicle. Exhibit “A”, Complaint at ¶ 10.

The only allegation regarding Labriea Robbins in Plaintiff’s complaint is one claim:

               The Plaintiff charges the Defendant, Labriea Robbins, with failure to keep
               the tires of her vehicle properly inflated. Kejoncee Burks, Deceased, was
               driving Robbins’ vehicle at the time of the subject incident. The improperly
               inflated tires contributed to the Plaintiff's injuries.

Exhibit A, Complaint at ¶ 17.

        15.    “Failure to inflate tires” is such a vague and unprovable allegation that it is clearly a

sham, made against Robbins only to defeat diversity jurisdiction in this matter. This sham allegation also

clearly shows that the Plaintiff has no purpose to prosecute the action against Robbins in good faith.

        16.    Also, while Plaintiff claims punitive damages against Defendants B & W Enterprises,

LLC and Woodyard, he but does not claim such against Robbins. See Exhibit A, Complaint at ¶ 22.

        17.    Labriea Robbins has filed an answer and cross claim against Defendants. In response to

the sole allegation against her, Robbins pleads:

               Defendant denies the allegations of the facts stated in paragraph seventeen
               and asserts the other listed Defendants are negligent but denies any facts
               that would assert this Defendant acted negligently. Any other remaining
               allegations in this paragraph are denied.

Exhibit “A,” Answer and Cross-Claim of Labriea Robbins at ¶ 17.

         18. Robbins also denies any negligence on her part in her responses to paragraphs 7, 9, 10, 11,

12, 13, 14, 15, 16, 20, 21 and 22 of Plaintiff’s Complaint. Exhibit A, Answer of Labriea Robbins at noted

paragraphs. In her cross-claim, Robbins claims that the negligence of Defendants B & W Enterprises,

LLC and Woodyard was the sole cause of her alleged injuries and damages. Exhibit A, Cross-Claim of

Labriea Robbins at ¶¶ 1-16.



                                                   5
             Case 3:19-cv-00161-CWR-LRA Document 1 Filed 03/01/19 Page 6 of 9



           19. It is well-established that removal is appropriate if a Court finds that a resident defendant

was joined without any purpose to prosecute the action in good faith . . . and with the purpose of

fraudulently defeating . . .a right of removal." Gray v. Border Express Servs., Ltd., 2012 U.S. Dist.

LEXIS 614, *16, 2012 WL 12385, citing Joe v. Minn. Life Ins. Co., 272 F. Supp. 2d 603, 605 (S.D.

Miss. 2003) (citing Wilson v. Republic Iron & Steel, Co., 257 U.S. 92, 99, 66 L. Ed. 144, 42 S. Ct. 35

(1921)).

           20. Therefore, from the claims pled in this action and from the information contained in the

accident report, it is clear that Robbins was joined without any purpose to prosecute the claim against

her in good faith. Further, there is no reasonable basis to predict that Plaintiff might be able to obtain

relief against Robbins in a Mississippi court. Plaintiff has no possibility of recovering against Robbins

on the claims asserted. As such, Robbins must be disregarded as a party to this action for purposes of

this removal.

                                   III. AMOUNT IN CONTROVERY

           21. The matter in controversy in this matter clearly exceeds the sum of Seventy-Five

Thousand and No/100 Dollars ($75,000.00), exclusive of interest and costs. This case seeks damages

for wrongful death and includes damages recoverable under said statute. See Exhibit A, Complaint at ¶

21. The complaint also seeks damages for “physical injuries, medical bills, emotional distress, mental

anguish, loss of consortium, mental trauma and emotional injuries suffered by Plaintiff and the

decease, conscious pain and suffering and other injuries…” Id.

           22.   Plaintiff’s Complaint also demands an unspecified amount of punitive damages.

Plaintiffs’ claim for an unspecified amount of punitive damages alone is sufficient to meet the

jurisdictional limit of this Court pursuant to Mississippi law. “Federal courts sitting in Mississippi have

routinely held that unspecified claims for punitive damage sufficiently serve to bring the amount in


                                                  6
            Case 3:19-cv-00161-CWR-LRA Document 1 Filed 03/01/19 Page 7 of 9



controversy over the requisite jurisdiction threshold set out in 28 U.S.C. § 1332.” Beene v. Dihn, No.

CIV. 108CV1331HSOJMR, 2009 WL 605113, at *2-3 (S.D. Miss. Mar. 6, 2009) (quoting Conner v.

First Family Financial Services, Inc., No. 4:01cv242, 2002 WL 31056778, at *8 (N.D. Miss. August 28,

2002)). See also Brasell v. Unumprovident Corp., 2:01CV202-D-B, 2001 WL 1530342, at *2 (N.D.

Miss., Oct. 25, 2001) (citing St. Paul Reinsurance Co., Ltd. v. Greenberg, 134 F.3d 1250, 1255 (5th

Cir. 1998); Myers v. Guardian Life Ins. Co. of America, Inc., 5 F. Supp. 2d 423, 428-429 (N.D. Miss.

1998); Marcelv. Poole Co., 5 F.3d 81, 84-85 (5th Cir. 1993); Allstate Ins. Co. v. Hilben, 692 F. Supp.

698, 701 (S.D. Miss. 1988)). See also Montgomery v. First Family Fin. Serv. Inc., 239 F. Supp. 2d 600,

605 (S.D. Miss. 2002).

                                           VI. CONCLUSION


           23.   A copy of all process, pleadings and orders previously filed in the Circuit Court of Hinds

County, Mississippi, is attached hereto as Exhibit “A” to this pleading.

           24.   Pursuant to 28 U.S.C.§ 1446 a copy of this Notice of Removal is being filed with the

 Clerk of the First Judicial District of the Circuit Court of Hinds County, Mississippi, and written notice

 of the filing of this Notice or Removal is being given directly to all parties or through their counsel of

 record.

           25.   Pursuant to this removal and the clear provisions of 28 U.S.C. § 1446, there should be no

 further proceedings in the Circuit Court of Hinds County, Mississippi.

          WHEREFORE, PREMISES CONSIDERED, Defendants B & W Enterprises, LLC and

William Woodyard request this Court to properly assume full jurisdiction over this matter as provided

by law.




                                                 7
  Case 3:19-cv-00161-CWR-LRA Document 1 Filed 03/01/19 Page 8 of 9



Respectfully submitted, this the 1st day of March, 2019.

                                     B & W ENTERPRISES, LLC and
                                     WILLIAM WOODYARD


                              BY:    /s/ G. Marin Street, Jr.
                                     ROBERT S. MINK (Miss. Bar No. 9002)
                                     G. MARTIN STREET, JR. (Miss. Bar No. 7971)
                                     MINK & MINK, PLLC
                                     5760 I-55 North, Suite 300
                                     Jackson, MS 39211
                                     (601)351-9335
                                     rob@minklaw.com
                                     mstreet@minklaw.com




                                         8
           Case 3:19-cv-00161-CWR-LRA Document 1 Filed 03/01/19 Page 9 of 9




                                      CERTIFICATE OF SERVICE
       I hereby certify that on this date, I delivered a copy of the foregoing by U. S. Mail,
electronic mail or both to the following:


       Gerald Mumford
       The Mumford Law Firm, PLLC
       P.O. Box 683
       Jackson, MS 39205

       Counsel for Plaintiff

       J. Ashley Ogden
       James W. Smith, Jr.
       Ogden & Associates, PLLC
       500 East Capitol Street, Suite 3
       Jackson, Mississippi 39201

       Counsel for Defendant/Cross-Plaintiff Labreia Robbins

       Zack Wallace
       Hinds County Circuit Clerk
       P.O. Box 327
       Jackson, MS 39205

               This the 1st day of March, 2019.

                                              By:     /s/ G. Martin Street, Jr.
                                                      Robert S. Mink
                                                      G. Martin Street, Jr.




                                                  9
